Citation Nr: 1825975	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-03 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for residuals of prostate cancer. 

2.  Entitlement to an increased rating for radiation proctitis, currently evaluated as 60 percent disabling, to include the issue of a rating in excess of 30 percent prior to December 2016.   

3.  Entitlement to service connection for rectal hemorrhage, to include as secondary to service-connected prostate cancer residuals and/or radiation proctitis.

4.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected prostate cancer residuals and/or radiation proctitis

5.  Entitlement to service connection for a disability manifested by constipation, to include as secondary to service-connected prostate cancer residuals and/or radiation proctitis.  

6.  Entitlement to service connection for a disability manifested by urethral pain, to include as secondary to service-connected prostate cancer residuals and/or radiation proctitis.

7.  Entitlement to service connection for a disability manifested by inability to urinate, to include as secondary to service-connected prostate cancer residuals and/or radiation proctitis.

8.  Entitlement to service connection for a disability manifested by weakened and/or loss of muscle of the colon and/or rectum, to include as secondary to service-connected prostate cancer residuals and/or radiation proctitis.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board remanded the case in March 2015 for further development.

In an August 2017 rating decision VA increased the evaluation of the Veteran's radiation proctitis to 60 percent effective December 15, 2016.  As the rating does not represent the maximum benefits potentially allowable, the claim remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).

The Board finds that the issue of entitlement to a total disability rating based on individual unemployability has been raised by the record under Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for a disability manifested by urethral pain, a disability manifested by inability to urinate, a disability manifested by weakened loss of muscle of the colon and/or rectum, hemorrhage, a sleep disorder, and a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In March 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his claim for service connection for a disability manifested by constipation. 

2.  The Veteran's prostate cancer residuals have not been productive of renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; or renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

3.  Prior to December 2016, the Veteran's radiation proctitis was not productive of extensive leakage and fairly frequent involuntary bowel movements or complete loss of sphincter control has not been shown.

4.  Since December 2016, the Veteran's radiation proctitis has not been productive of complete loss of sphincter control.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for service connection for a disability manifested by constipation by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for an increased rating in excess of 60 percent for residuals of prostate cancer have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 7528-7527 (2017).

3.  The criteria for an increased rating in excess of 30 percent rating for radiation proctitis prior to December 2016, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7332 (2017).  

4.  The criteria for an increased rating in excess of 60 percent rating for radiation proctitis after December 2016 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7332 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Residuals of Prostate Cancer

For disabilities of the genitourinary system, the predominant area of dysfunction is rated.  The Veteran is currently rated at 60 percent under Diagnostic Code 7528 for residuals of prostate cancer.  

Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system warrant a maximum 100 percent rating.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Id.  If there has been no local reoccurrence or metastasis, then the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Codes 7527, 7528. 

Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants an 80 percent rating.  38 C.F.R. § 4.115a.

Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants the assignment of a 100 percent evaluation.  Id.  

Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.  For evaluations based on urine leakage, due to continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence, a 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times per day.  Id.   

For evaluations based on urinary tract infections, poor renal dysfunction is rated as renal dysfunction.  Otherwise, a 30 percent rating is warranted for recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management.  A 10 percent evaluation is warranted for long-term drug therapy, one to two hospitalizations per year and/or requiring intermittent intensive management.  Id.   

The Veteran is currently assigned a 60 percent rating for his prostate cancer, as voiding dysfunction.  In order to warrant a rating in excess of 60 percent, his disability must manifest reflect renal dysfunction as detailed above. 

Here, the Veteran's disability has not been manifested by renal dysfunction from December 17, 2008, much less renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%.  

In a December 2016 VA examination for prostate cancer, the examiner found that the Veteran had voiding dysfunction, but found no history of recurrent urinary tract or kidney infection and no renal dysfunction due to the residuals of his prostate cancer.  

Additionally, VA treatment records do not indicate generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, or renal dysfunction requiring regular dialysis.  There has also been no indication of markedly decreased function of kidney or other organ systems, including cardiovascular.

The above evidence shows that the Veteran's residuals of prostate cancer do not warrant a rating higher than 60 percent.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against assignment of any higher ratings, it is not applicable.  See 38 U.S.C. § 5107(b).

Radiation Proctitis

The Veteran is currently rated at 30percent prior to December 15, 2016, and 60 percent thereafter, under Diagnostic Code 7332 for radiation proctitis.  

A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of pad.  A 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating is warranted for complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332. 

In a January 2009 VA examination for the anus and rectum, the Veteran reported having three normally formed bowel movements a day.  However, he also reported that whenever he urinated, he needed to sit on the toilet because there was some fecal mucous leakage when he urinated.  In a May 2016 VA examination for the anus and rectum, the Veteran reported impairment of rectal sphincter control with constant slight leakage and occasional involuntary bowel movements.  The examiner found that the rectal/anal area was normal with no external hemorrhoids, anal fissures, or other abnormalities.  In a December 2016 VA examination for the rectum and anus, examiner found that the Veteran had fecal incontinence which required continuous medication.  The Veteran's impairment of rectal sphincter control resulted in leakage necessitating wearing of a pad and fairly frequent involuntary bowel movements.

In a January 2009 lay statement, the Veteran reported that he initially used a pad in his underwear for his urinary leakage and a clear liquid coming from the anus area.  Eventually, he discovered this clear liquid had stool in it.  

According to VA treatment records from June 2009 to June 2016, the Veteran wore a pad for his bowel and urinary incontinence, had intermittent bowel incontinence, soft and thin stools, had frequent bowel movements, and had bowel urgency.  It was noted that the Veteran's sphincter tone was either adequate or slightly decreased.  The Veteran successfully treated his bowel urgency and incontinence with medication.   In a June 2009 VA treatment record, the physician advised that the Veteran change his high fiber diet due to his frequent bowel movements and fecal leakage.  In this record, the Veteran reported frequent bowel movements and occasional fecal incontinence.  

In a March 2013 lay statement, the Veteran reported that whenever he had a loose stool, it was impossible to control his condition without medication.  At times, his condition would be so extreme that he stayed home to prevent an embarrassing incident.  

In a March 2016 lay statement, the Veteran reported taking medication while traveling to have near normal bowel movements.  While he meticulously monitored and took care of his condition, he sometimes had accidents.  As such, he carried a personal repair kit, to include two wash clothes, one pair of under-shorts, two plastic bags, and Lysol, and always had a change of clothes in his car.  

In a June 2017 VA treatment record, the Veteran's bowel function had improved after taking medication and he had loose stool, but no diarrhea.  

Upon review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence does not show that the Veteran's symptoms warrants a rating higher than 30 percent under Diagnostic Code 7332 prior to December 14, 2016.  The Board finds that the evidence shows that during this period, the Veteran's radiation proctitis was manifested by impairment of rectal sphincter control with occasional involuntary bowel movements, necessitating the wearing of a pad.  The evidence does not establish that the Veteran had either extensive leakage or fairly frequent involuntary bowel movements, warranting a 60 percent rating, or a complete loss of sphincter control, warranting a 100 percent rating, prior to December 14, 2016.  See 38 C.F.R. § 4.114, Diagnostic Code 7332. 

Upon review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence does not show a rating higher than 60 percent under Diagnostic Code 7332 from December 15, 2016, is warranted.  The Board finds that the evidence shows that from December 15, 2016, the Veteran's radiation proctitis was manifested by impairment of rectal sphincter control with leakage necessitating wearing of a pad and fairly frequent involuntary bowel movements.  The evidence does not establish that the Veteran had a complete loss of sphincter control, warranting a 100 percent rating, from December 15, 2016.  See 38 C.F.R. § 4.114, Diagnostic Code 7332. 

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against assignment of any higher ratings, it is not applicable.  See 38 U.S.C. § 5107(b).

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id. 

In March 2016, the Veteran submitted a statement stating that he wished to withdraw his claim of entitlement to service connection for a disability manifested by constipation.  Thus, there remain no allegations of errors or fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

Entitlement to a disability rating in excess of 60 percent for residuals of prostate cancer is denied

Entitlement to a disability rating in excess of 30 percent for radiation proctitis prior to December 2016, or in excess of 60 percent thereafter, is denied.  

Entitlement to service connection for a disability manifested by constipation, to include as secondary to service-connected prostate cancer residuals and/or radiation proctitis is dismissed.  


REMAND

As to the remaining issues, (apart from TDIU) while the December 2016 and April 2017 VA examination reports seem to associate the complaints with the Veteran's service connected disabilities, it remains unclear if these complaints may be properly considered separate and distinct disabilities, as sought by the March 2015 remand.  

The issue of entitlement to a total disability rating based on individual unemployability must be remanded together with the other remanded issues because they are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided notice of the information and evidence necessary to establish entitlement to a total disability rating based on individual unemployability due to service connected disorders.  

2.  Obtain any outstanding VA and/or private treatment records pertaining to his hemorrhage, urethral pain, inability to urinate, colon and rectum muscles, and sleep disorder.

3.  Thereafter, obtain addendum VA medical opinions that address whether the Veteran's complaints of hemorrhage, urethral pain, inability to urinate, weakened and/or loss of the colon and/or rectum muscles, and sleep problems are manifestations or symptoms of the service-connected disabilities, or whether they may be considered separate and distinct disabilities.  

The examiner should be provided with the claims file, and should explain the reasons for the conclusions expressed.   

4.  After undertaking any additional development as may become indicated, readjudicate all claims to include entitlement to a total disability rating based on individual unemployability.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


